DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are presented for examination.
Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 06/16/2021.
Information disclosed and list on PTO 1449 was considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-4,11,14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoki (U.S. 7,245,522).
	Regarding claims 1, 14, Aoki discloses a semiconductor storage device (Figure 7) comprising:
	a substrate (Figure 13A, 10);
	a plurality of first lines  (Figure 7 WWL) arrayed along a surface of the substrate;
	a plurality of second lines  (Figure 7, WL) arrayed along the surface of the substrate either above or below the first lines and intersecting with the first lines (Figure 2, Column 6, lines 5-60);
	a plurality of resistance change memory cells (Figure 7, Column 1, lines 40-47) provided to correspond to intersection regions between the first lines and the second lines, respectively (Figure 7, Column 6,lines 35-45); 
	a plurality of first switching elements  (Figure 7, 88) arranged on a side of first ends of the first lines and transmitting a first voltage (Figure 7, ᵩ2) for writing or reading data to at least one memory cell among the memory cells; and
	a plurality of second switching elements  (Figure 7, 86) arranged on a side of second ends of the first lines on an opposite side to the first ends and transmitting the first voltage to at least another one memory cell among the memory cells, wherein the first switching elements and the second switching elements are connected to different ones of the first lines, respectively (Figure 7).
	Regarding claims 2,15,  Aoki discloses wherein the first switching elements and the second switching elements are arranged alternately by m (m is an integer equal to or more than 1) elements with respect to the first lines (Figure 7, 88, 86).
	Regarding claims 3, 16, Aoki discloses wherein the first and second switching elements apply the first voltage at a same time to plural ones of the memory cells adjacent in an extending direction of the second lines (Column 8, lines 15-47).
	Regarding claims 4, 17, Aoki discloses wherein respective numbers of the first and second switching elements applying the first voltage at the same time to the plural ones of the memory cells are equal (Column 8, lines 15-47).
	Regarding claim 11, Aoki discloses wherein a resistance of the first lines is higher than that of the second lines (Column 9, lines 27-36).

Allowable Subject Matter
Claims 5-10, 12-13,18-20,21-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-10, 12-13,18-20, 21-26 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having a plurality of third switching elements, a plurality of fourth switching elements, a plurality of fifth switching elements are arranged as claims 5-10,18-20 disclosed, and  wherein a width of the first lines is smaller than that of the second lines, or a thickness of the first lines is smaller than that of the second lines as claim 12 disclosed, and wherein a gap between plural ones of the first lines transmitting the first voltage at the same time and being adjacent to each other is narrower than a gap between plural ones of the first lines not transmitting the first voltage at the same time as claim 13 disclosed, and further comprising a first structure between plural ones of the memory cells, to which the first voltage is applied at the same time; and a second structure provided between plural ones of the memory cells, to which the first voltage is applied at different timings, and being different from the first structure as claims 21-26 disclosed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/
Primary Examiner, Art Unit 2827